COURT OF APPEALS
                                   EIGHTH DISTRICT OF TEXAS
                                        EL PASO, TEXAS
                                               §

  In Re: El Paso County Public                     §               No. 08-19-00296-CR
  Defender,
                                                   §         AN ORIGINAL PROCEDDING
                        Relator.
                                                   §                IN MANDAMUS

                                                   §

                                                   §

                                              §
                                            ORDER

       Relator Sarah Hernandez, represented by the El Paso County Public Defender's Office,

has filed a motion for temporary relief, asking this Court to stay proceedings in the trial court

until the Court can rule on her petition for a writ of mandamus. The Court declines to grant the

relief sought in the motion for temporary relief, and without prejudice to Relator seeking more

specific appropriate relief, the Motion is accordingly denied.

       IT IS SO ORDERED this 2nd day of December, 2019.




                                       PER CURIAM


Before Alley, C.J., Rodriguez and Palafox, JJ.